Citation Nr: 0301145	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the spine, knees, and feet.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953 and from June 1953 to February 1954. 

This matter initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating 
decision by the Winston-Salem, North Carolina RO, which 
denied service connection for degenerative joint disease 
of the spine, knees, and feet, claimed as the residuals to 
a back injury.  

The Board notes that in his May 2000 claim, the veteran 
also argued that he was entitled to service connection for 
arthritis of the elbows and for an ankle sprain.  
Likewise, in the May 2002 VA Form 9, the veteran stated 
that he should be service-connected for arthritis of the 
elbows and wrists and for an ankle sprain.  Upon review of 
the claims file, the Board notes that the RO has not 
addressed these issues.  Therefore, these claims are 
referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the issue decided herein has 
been obtained.

2.  The evidence does not demonstrate that the veteran 
currently suffers from degenerative joint disease of the 
feet.

3.  The current diagnosis of degenerative joint disease of 
the spine and knees is not related to an injury or disease 
incurred in service, nor does the evidence suggest that 
degenerative joint disease of the spine or knees became 
manifest to a compensable degree within a year of the 
veteran's separation from service.



CONCLUSION OF LAW

Degenerative joint disease of the spine, knees, and feet 
was neither incurred in nor aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records show that upon 
entrance into service, his examination was normal, except 
for a color perception defect.  Records also show that he 
was treated for a bruise of the back and coccyx region 
when a food locker fell on him in October 1951.  Likewise, 
he sought treatment for "foot trouble" in March 1953 and 
was diagnosed as having a simple contusion.  Finally, 
during the February 1954 separation examination, the 
veteran reported a medical history of foot trouble, but 
the examiner recorded no objective medical findings. 

A radiology report from the Highsmith-Rainey Memorial 
Hospital, dated December 1991, shows that the veteran was 
diagnosed as having mild to moderate degenerative changes 
in the lumbar spine with osteophyte formation of several 
vertebral bodies and mild arthritic changes of the facet 
joints of the lumbar spine.

Additional records from the Highsmith Memorial Hospital, 
dated 1996 through 1999, show that the veteran was treated 
for degenerative joint disease of the cervical spine and 
pains in the lower back, and arthralgia of the right knee.

In October 2001, the veteran underwent a VA examination of 
the knee.  The veteran had complaints of aching in the 
right knee for about five or six years with scant swelling 
and tenderness.  The veteran also reported that his right 
knee was not as stable as the left and that he hears noise 
under the kneecap exaggerated by range of motion.  As for 
the left knee, the veteran had complaints of aching and 
crepitation.  
The examiner diagnosed the veteran as having bilateral 
joint disease and stated that there was not adequate 
evidence to relate the present findings to the veteran's 
military service.

Similarly, the veteran underwent a spinal examination in 
October 2001.  The veteran had complaints of daily 
stiffness, pain, and weakness.  The examiner diagnosed the 
veteran as having lumbosacral degenerative disc and joint 
disease with painful limited motion and a history of a 
recovered remote pelvis injury.  The examiner concluded 
that the findings of the examination, as well as the 
veteran's service medical records, did not indicate that 
the current lumbosacral findings were related to his 
injuries in the service.  He further stated that the 
veteran had a complete recovery from the original 
pelvic/low back injury and that the present symptoms did 
not ensue with severity until the 1990s.

VA outpatient treatment records, dated March 1996 to 
November 2000, show treatment for low back pain, 
degenerative joint disease of the cervical spine, knees, 
and elbows.  Radiology reports diagnose the veteran as 
having hypertrophic disc disease in the L4-5 and L5-S1 
levels, minimal degenerative changes in the C5-6 level 
with mild disc space narrowing, focal degenerative 
spurring and degenerative changes involving both knees, 
and degenerative changes of lower lumbar spine.


Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  

The (relatively) new law applies to all claims filed on or 
after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 
11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  
Accordingly, the Board determines that the change in the 
law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law 
and regulations have essentially been satisfied.  

In this regard, by virtue of the April 2002 Statement of 
the Case, as well as the July 2001 and June 2002 letters, 
issued during the pendency of the appeal, the veteran and 
his representative have been advised of the law and 
regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  Likewise, the veteran underwent VA examinations 
in conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 
3.159). 

Thus, the veteran has been advised of the evidence 
necessary to substantiate his claim, and the claim was 
considered by the RO subsequent to the enactment of the 
liberalizing law.  In addition, the facts relevant to this 
claim have been properly developed and as such, there is 
no further action to be undertaken to comply with the 
provisions of the VCAA or implementing regulations.  
Therefore, the veteran will not be prejudiced as a result 
of the Board deciding this claim.

The veteran claims that he is entitled to service 
connection for degenerative joint disease of the spine, 
knees, and feet related to his military service.

To establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that 
a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  When a disease is first diagnosed after 
service, service connection may nevertheless be 
established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service; and for 
certain chronic diseases, such as arthritis, a presumption 
of service connection arises if the disease is manifested 
to a degree of 10 percent within a prescribed period 
following discharge from service, one year for arthritis.  
The presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, 
shows that the veteran had a chronic condition in service 
or during an applicable presumption period and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  In addition, if a condition noted 
during service is not shown to be chronic, then generally 
a showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2002).

After carefully analyzing the evidence of record, the 
Board concludes that service connection is not warranted 
for arthritis of the back, knees, and feet.

In this regard, although the veteran's service medical 
records show that he bruised his back and coccyx region in 
an accident and that he suffered from "foot trouble," 
there is no evidence in the file that he suffers from a 
current disability linked to those incidents.  The 
veteran's service medical records show that when the 
veteran bruised his back and coccyx region, x-rays were 
negative for any findings.  Likewise, although the veteran 
reported foot trouble at the time of separation, the only 
evidence of injury was a diagnosis of a simple contusion 
of the foot.  Moreover, upon separation, the examiner 
reported no objective findings related to either a back or 
foot disability.  

Furthermore, while the Board recognizes that the veteran 
currently suffers from arthritis of the knees and back, as 
diagnosed by the October 2001 VA examiners, the evidence 
does not show any relationship to his military service.  
In fact, both VA examiners specifically concluded, after 
reviewing the claims file, that the veteran's current 
disabilities were not related to his service.  Similarly, 
the file does not contain any subjective complaints or 
objective findings of a bilateral knee disability in 
service, or treatment for the veteran's back or knees 
until the mid-1990s, almost forty years following service.

Along these lines, it is noted that the post service 
evidence does not suggest that arthritis of the knees or 
back was diagnosed, to a compensable degree or otherwise, 
within a year of the veteran's separation from service.  
In fact, as noted above, the first medical indication that 
the veteran suffered from arthritis was dated in December 
1991, when x-rays showed arthritic changes in his lumbar 
spine.

The Board further notes that the veteran has not undergone 
a recent VA examination to address the alleged 
degenerative joint disease of his feet.  The Board points 
out, however, that VA is not required to provide an 
examination or medical opinion in this case because there 
is no reasonable possibility that the examination or 
opinion would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(d) (2002).  In addition, and as previously stated, 
there is no objective evidence of a bilateral foot 
disability in service, and, significantly, no evidence 
demonstrating that he currently suffers from a bilateral 
foot disability linked to his military service or 
otherwise.  See 38 C.F.R. § 3.159(c)(4) (2002).

Likewise, the claims file shows that the veteran has not 
received treatment for a bilateral foot disability since 
leaving the service almost fifty years ago, or that 
arthritis of the feet was ever diagnosed, to include 
within a year of the veteran's separation from service.  

Regarding the veteran's contention to the effect that 
while he suffers from degenerative joint disease as a 
result of an accident in service where he injured his low 
back and pelvic region, the Board notes that while lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or 
illness, Layno v. Brown, 6 Vet. App. 465 (1994), when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his arthritis is related to service is not 
competent evidence.  

As a final point, it is noted that as the VA examiners in 
October 2001 concluded that arthritis of the back and 
knees was not related to such an inservice incident, it is 
indeed highly unlikely that there is a relationship 
between the degenerative joint disease of the feet.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does 
not apply, and service connection for degenerative joint 
disease of the back, knees, and feet is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).



ORDER

Entitlement to service connection for degenerative joint 
disease of the back, knees, and feet is denied.



		
	J. A. MARKEY 
	Acting Member, Board of Veterans' Appeals
	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

